                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
ACADEMY EXPRESS, LLC,                      )
                                           )
                  Plaintiff,               )
                                           )
                  v.                       )
                                           )    Civil Action No.: 1:20-cv-01374-RC
WASHINGTON METROPOLITAN AREA               )
TRANSIT AUTHORITY,                         )
                                           )
                  Defendant,               )
                                           )
                  v.                       )
                                           )
TRANSPORTATION MANAGEMENT                 )
SERVICES, INC.                             )
                                           )
                  Intervenor-Defendant.    )
__________________________________________)

                    DISCLOSURE OF CORPORATE AFFILIATIONS
                 AND FINANCIAL INTERESTS PURSUANT TO LCvR 26.1

        This Certificate is submitted as required by LCvR 26.1 of the Local Rules of the United
States District Court for the District of Columbia.
        I, the undersigned, counsel of record for proposed Intervenor-Defendant Transportation
Management Services, Inc., certify that to the best of my knowledge and belief, the following are
parent companies, subsidiaries, affiliates, or companies which own at least 10% of the stock of
Transportation Management Services, Inc. which have any outstanding securities in the hands of
the public: None.
        These representations are made in order that judges of this Court may determine the need
for recusal.
                                                      Respectfully Submitted,

                                                      /s/ Paul R. Hurst
                                                      Paul R. Hurst (D.C. Bar No. 454757)
                                                      Steptoe & Johnson LLP
                                                      1330 Connecticut Avenue, N.W.
                                                      Washington, D.C. 20036

                                                 1
                          Telephone: (202) 429-8089
                          Facsimile: (202) 429-3902
                          Email: phurst@steptoe.com

Dated: June 5, 2020       Attorney of Record for Transportation
                          Management Services, Inc.




                      2
